Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on September 20, 2022.
Claims 29, 37, 38, 45, and 46 are currently amended.  
Claims 1-28, 32, 33, 40, 41, and 48 have been canceled.   
Claims 29-31, 34-39, and 42-47 are currently pending and have been examined. 
Applicant’s remarks and arguments are addressed below.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29-31, 34-39, and 42-47 are rejected under 35 U.S.C. § 103 as being unpatentable over Morison Zuill et al. (US 2003/0023677, hereinafter “Zuill”) in view of Choi (US 2018/0032956).

Claims 29, 37, and 45.  Zuill teaches: A method comprising: 
creating, by a cross-group collaboration platform, a collaboration project (see, at least, e.g., ¶ 2 teaching “This disclosure relates to an online project collaboration system;” see also ¶s 17, 20, 22, 30, 31, 52-54, and 63-64 disclosing substantially the same); 
determining, by the cross-group collaboration platform, groups to participate in the collaboration project (see, e.g., ¶ 35 teaching identifying a group of users from a list tab to participate in the project and inviting them; see also, e.g., ¶ 44 teaching a screen allowing the user to select participant groups or sub-groups to collaborate; see further ¶ 29 teaching inviting new members); 
designating, by the cross-group collaboration platform, the groups as project collaborators of the collaboration project (see ¶ 29 teaching that different groups can be designated as collaborators, i.e., project participants); and 
sharing, by the cross-group collaboration platform, collaboration data among the project collaborators of the collaboration project (see, e.g., ¶s 14, 17, 18, 20, 24, 30, and 42 teaching sharing data with other project collaborators in the platform), wherein sharing the collaboration data comprises: 
sharing a first set of collaboration data among all project collaborators (see, e.g., ¶ 35 teaching an electronic mail message is sent to each invitee; see also Figure 2 and ¶s 26-28 teaching shared area 44); and 
sharing a second set of collaboration data according to a sharing relationship configuration request initiated by a first project collaborator, the sharing relationship configuration request including an identity of a second project collaborator wherein the second set of collaboration data is shared only between the first project collaborator and the second project collaborator (see, e.g., ¶ 40 noting a shared area but private areas; see also ¶s 30-31 and Figure 3 teaching that there may be different collaboration spaces and different groups have different access rights to different groups, such that if data is shared in one of the collaboration spaces, groups without access to that space will not see the shared data, e.g., Team A and Team B work together on the “Alpha” project, which can have its own shared space, but Team B would not have access to the “Orange” or “Blue” shared spaces and Team A would not have access to the “ABC” or “123” shared spaces).
storing, by the cross-group collaboration platform, a sharing policy representing relationships of sharing data between the project collaborators, the sharing policy storing how the first set of collaboration data and the second set of collaboration data are shared (see ¶ 22 teaching storing a directory of user names and associated rules); 
Zuill fails to teach, however, Choi teaches: 
detecting, by the cross-group collaboration platform, that an exiting project collaborator has exited the collaboration project (see ¶ 71 teaching the macro management process performing unit 410 detecting that a corresponding user left the corresponding chat room); 
analyzing, by the cross-group collaboration platform, the sharing policy to identify a set of invalid sharing relationships, the set of invalid sharing relationships including exiting project collaborator (see ¶ 71 teaching the macro management process performing unit 410 detecting that a corresponding user left the corresponding chat room and performing a reset such that the corresponding work performance access right is not granted to that user that left); 
removing, by the cross-group collaboration platform, at least one of the set of invalid sharing relationships from the sharing policy (see ¶ 71 teaching the macro management process performing unit 410 detecting that a corresponding user left the corresponding chat room and performing a reset such that the corresponding work performance access right is not granted to that user that left).  
Choi is analogous to the instant application and Zuill because it relates to hierarchical project management to enhance project management efficiency.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of invalidating access rights when a project collaborator has exited the collaboration project (as disclosed by Choi) to the known method and system of providing shared collaboration spaces for different groups (as disclosed by Zuill).  One of ordinary skill in the art would have been motivated to apply the known technique of invalidating access rights when a project collaborator has exited the collaboration project because it would prevent others from editing a document of a user while that user was not online and able to see the potential changes.  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of invalidating access rights when a project collaborator has exited the collaboration project (as disclosed by Choi) to the known method and system of providing shared collaboration spaces for different groups (as disclosed by Zuill), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of invalidating access rights when a project collaborator has exited the collaboration project to the known method and system of providing shared collaboration spaces for different groups, because predictably users will want to log off, i.e., they cannot be online all the time, and the user that logs off may not want to have a shared document edited while she is offline, and such a feature would prevent that in a similar way to the access rights taught by Zuill).  See also MPEP § 2143(I)(D).

Regarding Claims 37 and 45, these claims recite the same limitations as Claim 29 albeit in a different statutory class.  Claim 37 recites a non-transitory computer readable storage medium storing instructions that are executed by a processor.  Claim 45 recites an apparatus comprising a processor and a storage medium storing instructions executed by the processor.  Because Zuill teaches instructions stored on a machine readable medium and executed on a computer (see at least ¶ 22), Zuill teaches these extra features of Claims 37 and 45.  Otherwise, the rejection of Claim 29, relying on the combination of Zuill and Choi to render the limitations obvious, above is incorporated to reject these claims.  Similarly coextensive dependent claims will be addressed together below for the sake of brevity.  

Claims 30, 38, and 46.  The combination of Zuill and Choi teaches the limitations of Claims 29, 37, and 45.  Zuill further teaches: The method of claim 29, the determining groups to participate in the collaboration project comprising one or more of: 
determining, when the collaboration project is created based on a project creation request initiated by a group, the group to participate in the collaboration project (see, e.g., ¶s 35 and 40 teaching initiating a collaboration group based on a determination of groups to participate in the project from a list); 
determining, when a project participation invitation that is sent to a target group indicated by the group is acknowledged, the target group to participate in the collaboration project; and 
determining, when a received project participation request sent by at least one group includes verification information corresponding to the collaboration project, the at least one group to participate in the collaboration project, the verification information being visible to a project collaborator of the collaboration project.

Claims 31, 39, and 47.  The combination of Zuill and Choi teaches the limitations of Claims 29, 37, and 45.  Zuill further teaches: The method of claim 29, the sharing collaboration data among the project collaborators of the collaboration project comprising: 
sharing collaboration data of a project collaborator with one or more other project collaborators in the collaboration project (see at least ¶ 41 teaching a screen allowing a collaborator to share data with other collaborators).

Claims 34 and 42.  The combination of Zuill and Choi teaches the limitations of Claims 29, 37, and 45.  Zuill further teaches: The method of claim 29, the sharing collaboration data among the project collaborators of the collaboration project comprising: 
storing collaboration data generated by the project collaborators in a shared space corresponding to the collaboration project, the shared space providing access permissions to the project collaborators of the collaboration project (see, e.g., ¶ 22 teaching storing the data that relate to the various projects in a content database 30; see also, e.g., ¶s 27, 41, 42, 44, 47, and 48 teaching that the inviter can select the level of access that the other participants will have).

Claims 35 and 43.  The combination of Zuill and Choi teaches the limitations of Claims 29, 37, and 45.  Zuill further teaches: The method of claim 29, the sharing collaboration data among the project collaborators of the collaboration project comprising: 
recording collaboration data generated by each project collaborator in a corresponding collaborator shared space (see, e.g., ¶ 31 teaching a shared space that records the collaboration data of the collaborating groups); and 
automatically synchronizing the collaboration data among collaborator shared spaces corresponding to the project collaborators of the collaboration project (see, e.g., ¶s 43-49 that users can add information to the shared collaboration space that is then viewable to the other groups that have access rights to view that shared collaboration space). 

Claims 36 and 44.  The combination of Zuill and Choi teaches the limitations of Claims 29, 37, and 45.  That combination further teaches: The method of claim 29, the sharing collaboration data among the project collaborators of the collaboration project comprising: 
recording access rights assigned by at least one project collaborator to collaboration data in an internal system of the at least one project collaborator (see, e.g., at least Zuill ¶ 42 teaching recording different levels of access, i.e., access rights, for different participants or groups based on the owner of the object creating those levels; see also ¶s 27, 41, and 47-48 teaching substantially the same), the access rights becoming invalid when a corresponding project collaborator exits the collaboration project (this is addressed below); and 
facilitating, when a project collaborator initiates an access request for collaboration data of another project collaborator, the project collaborator in accessing collaboration data in the internal system of the other project collaborator using the recorded access rights to an internal system of the other project collaborator (see, e.g., ¶ 27 teaching that shared documents may be accessed by other participants to whom permission is granted through a shared workroom 48 in the shared area 44).
Regarding the access rights becoming invalid when a corresponding project collaborator exits the collaboration project, as noted above in the rejection of Claim 29, Choi teaches this limitation (see ¶ 71).  

Response to Arguments
Applicant’s arguments have been fully considered.  In the remarks, Applicant specifically addresses the following:
Claim Objections: 
Claims 38, 41, and 46 were objected to for minor informalities.  Applicant’s claim amendments have rendered these objections moot and they have been withdrawn.  
Claim Rejections - 35 U.S.C. § 101:
The pending claims were rejected under § 101 as being directed toward the judicial exception of an abstract idea without any integration into a practical application or significantly more.    Applicant’s amendments have overcome the rejection.  Reading Applicant’s claim as an ordered whole, the several limitations regarding access rights and sharing rights is an application or use of the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, which integrates the judicial exception into a practical application in step 2A prong 2.  See MPEP § 2106.04(d)(I).  Thus, the rejection has been withdrawn.    
Claim Rejections - Prior Art:
Regarding the application of the prior art to the claims, Applicant’s arguments are moot in light of the new grounds of rejection utilizing Choi, a reference that was not argued by Applicant.  Examiner notes that Applicant’s characterization of Zuill in Remarks pages 12-13 is not shared by Examiner but, ultimately, the characterization is not expressly tied to any claim language.  Examiner refers to the rejection above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Sitrick et al., US 2019/0147402; Savage et al., US 2018/0107980; Masse et al., US 2015/0081624; Hupfer et al., US 2007/0283278.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627